      Case 2:18-cv-09253-JCZ-JVM Document 79-2 Filed 10/15/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET                                 *                CASE NO. 18-9253

       vs.                                     *                SECT. A(1)

UNITED STATES OF AMERICA                       *                JUDGE ZAINEY

                                               *                MAG. VAN MEERVELD

                    USA’s SUR REPLY MEMORANDUM IN OPPOSITION
                          TO PLAINTIFF’S MOTION TO STRIKE

       The United States of America files this Sur Reply Memorandum in opposition to the

Plaintiff’s motion to strike. In Plaintiff’s reply memorandum, Plaintiff alleges that he is prejudiced

by Dr. Emejuaiwe’s recent declaration. R. Doc. 76-2. Plaintiff also requests an extension to

depose Dr. Emejuaiwe. Id. at 2. The USA has agreed to give the Plaintiff additional time to depose

Dr. Emejuaiwe in light of her recent declaration. There is ample time to do so, as there is no trial

date set. If Plaintiff has the opportunity to depose Dr. Emejuaiwe, then the Plaintiff will not be

prejudiced by the inclusion of her declaration in the record.

       The Court should not strike the declaration of Dr. Wilson because Dr. Wilson did not opine

on informed consent in his expert report, which necessitated his declaration after the claim was

properly pled. Further, the Plaintiff had the opportunity to depose Dr. Wilson but chose not to.

The Plaintiff informed the USA that he did not wish to depose the USA’s experts. Thus, the

Plaintiff cannot claim prejudice of the inclusion of Dr. Wilson’s declaration when the Plaintiff

could have deposed him but chose not to depose him. Accordingly, the Plaintiff’s motion to strike

should be denied.

                                                      Respectfully submitted,
                                                      PETER G. STRASSER
Case 2:18-cv-09253-JCZ-JVM Document 79-2 Filed 10/15/20 Page 2 of 2




                                    UNITED STATES ATTORNEY

                                    /s/ Mary Katherine Kaufman
                                    MARY KATHERINE KAUFMAN(#32719)
                                    Assistant United States Attorney
                                    650 Poydras Street, Suite 1600
                                    New Orleans, Louisiana 70130
                                    Telephone: (504) 680-3008
                                    Facsimile: (504) 680-3184
                                    Mary.Katherine.Kaufman@usdoj.gov
                                    Counsel for the United States of America
